Citation Nr: 0105884	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 
1993, for service connection for degenerative joint disease 
of the right knee, secondary to a service-connected left knee 
disorder.  

2.  Entitlement to an effective date prior to February 23, 
1993, for service connection for degenerative joint disease 
of the right hip, secondary to a service-connected left knee 
disorder.  

3.  Entitlement to an effective date prior to February 23, 
1993, for service connection for a right shoulder impingement 
and rotator cuff syndrome, secondary to a service-connected 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had honorable military service from December 1956 
to December 1959, and from August 1963 to August 1966.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from a rating decision dated in July 1998, 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Chicago, Illinois (hereinafter RO).

The veteran has raised the issue of entitlement to service 
connection for arthritis of all joints save for his 
previously service connected right knee, left knee, and right 
hip disorders.  He also appeals the initial evaluations 
assigning 10 percent evaluations for his service-connected 
right knee, right hip, and right shoulder disorders.  
Moreover, he has raised the issue of entitlement to an 
increased rating for his service-connected left knee 
disorder.  Finally, he has raised the issue of entitlement to 
an effective date prior to May 18, 1992, for the grant of 
service connection for a left knee disorder.  These issues, 
however, are not currently developed or certified for 
appellate review.  That is, the RO has either failed to enter 
an initial decision on these claims, or failed to respond to 
a timely filed notice of disagreement.  Accordingly, these 
matters are referred to the RO for appropriate consideration.  
The Board takes this opportunity to note that it may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).

FINDING OF FACT

The veteran's claims of entitlement to service connection for 
right knee, right hip, and right shoulder disorders were 
received by the RO on February 23, 1993.


CONCLUSION OF LAW

The criteria for an effective date prior to February 23, 
1993, for service connection for degenerative joint disease 
of the right knee, degenerative joint disease of the right 
hip, and a right shoulder impingement and rotator cuff 
syndrome secondary to a service-connected left knee disorder, 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of an application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, 
if the application is received within one year from the date 
of discharge or release from service, the effective date of 
an award for disability compensation to the veteran shall be 
the day following the date of discharge or release.  Id.; see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 C.F.R. 
§§ 3.151(a), 3.160(b) (2000).  Under certain circumstances, 
VA medical records may constitute an informal claim for 
increase or to reopen a compensation claim but this provision 
is not for application in an initial compensation claim for a 
disability.  38 C.F.R. § 3.157 (2000).  

Correspondence from the veteran's representative was received 
by the RO on February 23, 1993, that raised the issue of 
entitlement to service connection for right knee, a right 
hip, and right shoulder disorders, secondary to a 
service-connected left knee disorder.  A rating decision 
dated in July 1998, granted service connection for these 
disorders, and assigned an effective date of February 23, 
1993, the date of receipt of this correspondence.  

The veteran testified at a videohearing before the Board in 
February 2000, that he filed a claim of entitlement to 
secondary service connection for these disorders in 1992.  In 
this regard, in May 1992, the veteran did file a claim of 
entitlement to service connection for "arthritis."  This 
issue has not been specifically adjudicated by the RO, and as 
noted above, it is referred to the RO for appropriate 
consideration.  Significantly, however, a claim of 
entitlement to service connection for arthritis is not a 
claim of entitlement to service connection for right 
shoulder, right hip and right knee disorders secondary to a 
left knee disability under any theory of entitlement.  While 
a VA physician in June 1992 suggested that the veteran had 
osteoarthritis due to an in-service injury, this statement 
did not identify which joints were affected by 
osteoarthritis, nor did it suggest that right shoulder, right 
hip and right knee disorders were related to a left knee 
disorder.  

It is also well to note that a review of the medical 
evidence, including voluminous VA medical records dated prior 
to and after February 23, 1993, do not include a diagnosis of 
a right shoulder, right hip or right knee disorder prior to 
November 16, 1992, when right hip and knee osteoarthritis 
were diagnosed, and when a right shoulder impingement 
syndrome was diagnosed.  Notably, however, the November 16, 
1992 report did not link any disorder to service or to a left 
knee disorder.  Indeed, competent evidence linking a right 
knee disorder to a left knee disorder was not presented prior 
to an August 1994 VA outpatient clinic visit, and competent 
evidence linking right shoulder and hip disorders to a left 
knee disorder was not presented prior to a September 1997 VA 
examination.  Each of these reports postdate the current 
effective date, and as an effective date is to be assigned 
based on the date of claim or the facts found, which ever is 
later, these reports strongly suggest that any effective date 
assigned should be long after February 23, 1993.  In any 
event, however, the record does not support an effective date 
prior to February 23, 1993.

With respect to the assertion that an effective date for 
service connection is warranted from the date of service 
discharge, the service personnel records indicate that the 
appellant was separated from honorable active military 
service in August 1966.  His initial claim for service 
connection for right shoulder, hip and knee disorders was 
received by the RO on February 23, 1993.  As the veteran 
submitted his application more than one year after his 
separation from honorable service in August 1966, under the 
provisions of 38 C.F.R. § 3.400, the earliest effective date 
that can be assigned for his award of service connection for 
a right knee disorder, a right hip disorder, and a right 
shoulder disorder is February 23, 1993.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claims of entitlement to an effective date prior to 
February 23, 1993, for the grant of service connection for 
degenerative joint disease of the right knee and right hip, 
and a right shoulder impingement and rotator cuff syndrome, 
secondary to a service-connected left knee disorder, are 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

